I agree that the court below should be permitted to grant a new trial and think that this course ought to be pursued, and I concur in much else said in the opinion of the majority, but I cannot assent to the views there expressed as to the rule laid down in Lonzer v. Lehigh *Page 38 
Valley R. R. Co., 196 Pa. 610, 613, in which we held that "when the testimony is not in itself improbable, is not at variance with any proved or admitted facts, or with ordinary experience, and comes from witnesses whose candor there is no apparent ground for doubting, the jury is not at liberty to indulge in a capricious disbelief," and that the trial court should not allow them an opportunity to do so. I believe this rule, when applied in full vigor at the trial of cases, aids the administration of justice, and that where the case of a plaintiff rests solely upon a presumption, the presumption should go down before evidence of facts to the contrary given by witnesses whose integrity is not assailed. In my opinion, "There can be no presumption as against facts which are clearly proven": Zotter v. Lehigh Valley R. R. Co., 280 Pa. 14, 21, and cases there cited.